Citation Nr: 0920766	
Decision Date: 06/03/09    Archive Date: 06/09/09

DOCKET NO.  02-01 107	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.	Evaluation of service-connected right lateral 
meniscectomy, right knee, traumatic arthritis, currently 
evaluated at 20 percent disabling.  

2.	Evaluation of service-connected laceration of extensor 
tendon of the right index finger, currently evaluated at 0 
percent disabling.  

3.	Evaluation of service-connected dislocation of left little 
finger proximal interphalangeal joint, currently evaluated at 
0 percent disabling.  

4.	Entitlement to a total disability rating based on 
individual unemployability (TDIU).  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Christopher McEntee, Counsel 


INTRODUCTION

The Veteran had active service from February 1974 to February 
1978.         

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Louisville, 
Kentucky.  In March 2006, the Board remanded this matter for 
additional development.  


FINDINGS OF FACT

1.	The medical evidence shows that the Veteran has residuals 
of right knee surgery to include pain and locking.  

2.	The medical evidence shows that the Veteran has traumatic 
arthritis in his right knee that causes noncompensable 
limitation of motion.  

3.	The Veteran does not have ankylosis in his right index 
finger.    

4.	A compensable evaluation is not warranted for the 
Veteran's disorder in his left little finger proximal 
interphalangeal joint.  

5.	The medical evidence of record indicates that the 
Veteran's service-connected disabilities have not rendered 
him unemployable under VA guidelines.  




CONCLUSIONS OF LAW

1.	The criteria for a rating in excess of 20 percent, for 
the Veteran's service-connected right lateral meniscectomy, 
have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. § 4.71a, Diagnostic Codes 5256-5263 (2008).    

2.	The criteria for a 10 percent rating, for the Veteran's 
service-connected right knee degenerative joint disease, 
have been met from July 22, 1996.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010 
(2008).    

3.	The criteria for a compensable rating, for the Veteran's 
service-connected laceration of extensor tendon of the right 
index finger, have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.71a, Diagnostic Code 5225 (2008).

4.	The criteria for a compensable rating, for the Veteran's 
service-connected disorder in his left little finger 
proximal interphalangeal joint, have not been met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic 
Code 5227 (2008).    

5.	The schedular criteria for a total disability rating based 
on individual unemployability due to service-connected 
disabilities have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 3.321, 3.340, 3.341, 4.16 (a) and (b), 
4.19 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In the interest of clarity, the Board will initially discuss 
whether the claims decided in this decision have been 
properly developed for appellate purposes.  The Board will 
then address the merits of the claims, providing relevant VA 
law and regulations, the relevant facts, and an analysis of 
its decision.



I.  Veterans Claims Assistance Act of 2000

The Board must determine whether the claimant has been 
apprised of the law and regulations applicable to this 
matter, the evidence that would be necessary to substantiate 
the claims, and whether the claims have been fully developed 
in accordance with the Veterans Claims Assistance Act of 2000 
(VCAA) and other applicable law.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107 (West 2002).

VA is required to provide notice of the VCAA to a claimant as 
required by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b)(1).  More specifically, VA is required to notify a 
claimant of the evidence and information necessary to 
substantiate a claim and whether the claimant or the VA is 
expected to provide the evidence, and is required to request 
from the claimant any other evidence in his or her possession 
that pertains to the claim.  Id. 

VA provided notification letters to the Veteran in January 
2001, April 2006, and August 2007.  38 U.S.C.A. § 5103 and 
38 C.F.R. § 3.159.  In these letters, VA informed the Veteran 
of the evidence needed to substantiate his claims, and of the 
elements of his claims to increased rating and to a TDIU.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2007).  
VA advised the Veteran of the respective duties of the VA and 
of the Veteran in obtaining evidence needed to substantiate 
his claims.  And VA requested from the Veteran relevant 
evidence, or information regarding evidence which VA should 
obtain.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See 
also 73 Fed. Reg. 23353 (the requirement of requesting that 
the claimant provide any evidence in his/her possession that 
pertains to the claim was eliminated by the Secretary 
[effective May 30, 2008] during the course of this appeal, 
and this change eliminates the fourth element of notice as 
required under Pelegrini).  

The Board notes two deficiencies with VCAA notification, 
however.  VA did not provide a notification letter to the 
Veteran prior to one of the rating decisions on appeal - 
i.e., the July 1998 rating decision that adjudicated the 
Veteran's increased rating claim for a knee disorder.  See 
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2007) (VCAA 
notice must be provided to a claimant before the initial 
unfavorable RO decision).  And, though VA provided the 
Veteran with general notification on disability evaluations 
and effective dates, VA has not provided the Veteran with a 
particular notification letter detailing the disability 
criteria at issue in his increased rating claims for knee and 
finger disorders.  See Vazquez-Flores v. Peake, 22 Vet. App. 
37 (2008).    

Nevertheless, the Board finds that proceeding with a final 
decision is appropriate here.  See also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F.3d 1328.  First, VA provided the Veteran with the 
relevant rating criteria in this matter in the February 2002 
Statement of the Case (SOC), and the August 2005 Supplemental 
SOC (SSOC) of record.  Second, an August 2008 SSOC of record 
amounts to a full readjudication of the Veteran's claims 
following post-remand notification letters dated in April 
2006 and August 2007, and following effective notice in the 
previous SOC and SSOC.  See Mayfield, 444 F.3d 1328.  And 
third, the Veteran's representative, in the March 2009 post-
remand brief, demonstrates a familiarity with the disability 
criteria at issue here.  Based on this background, the Board 
finds VA's untimely and incomplete notice in this matter to 
be harmless error.   

The VA must also make reasonable efforts to assist the 
Veteran in obtaining evidence necessary to substantiate the 
claim for the benefit sought, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. § 5103A.  

The VCAA provides that the assistance provided by the 
Secretary shall include providing a medical examination or 
obtaining a medical opinion when such an examination or 
opinion is necessary, as further defined by statute, to make 
a decision on the claim.  38 U.S.C.A. § 5103A.  

In this matter, the Board finds that VA's duty to assist has 
been satisfied.  VA afforded the Veteran the opportunity to 
appear before one or more hearings to voice his contentions.  
VA obtained medical records relevant to this appeal.  And VA 
provided the Veteran with VA compensation examinations for 
his claims.    

In sum, the facts relevant to this appeal have been properly 
developed and there is no further action to be undertaken to 
comply with VA's duties to notify or assist the Veteran in 
this appeal.  Therefore, the Veteran has not been prejudiced 
as a result of the Board deciding his claims here.  

II.  The Merits to the Claims for Increased Rating

The Veteran has been service connected for a right knee 
disorder and for two finger disorders since a June 1978 
rating decision.  In that decision, the RO assigned a 30 
percent evaluation for the knee disorder, and noncompensable 
evaluations for the finger disorders.  The RO later reduced 
the evaluation for the Veteran's knee disorder to 10 percent.  

In July 1997, the Veteran filed a claim for a rating in 
excess of 10 percent for his right knee disorder.  In July 
1998, the RO increased the disability evaluation to 20 
percent, effective June 1997.  The Veteran filed a notice of 
disagreement (NOD) against that decision in August 1998, and 
then appealed the decision to the Board in March 2002.  

In November 1999, the Veteran filed claims for compensable 
ratings for his finger disorders.  In August 2001, the RO 
denied the Veteran's claims.  The Veteran appealed this 
decision as well.   

As indicated earlier, this case was remanded to the RO in 
March 2006 for additional medical inquiry and VCAA 
notification.  

In this decision, the Board will assess whether a rating in 
excess of 20 percent is warranted for the Veteran's right 
knee disorder from July 22, 1996 (one year prior to the 
Veteran's July 1997 claim for increase), and whether 
compensable ratings are warranted for the finger disorders 
from November 10, 1998 (one year prior to the Veteran's 
November 1999 claims for increase).  See Hart v. Mansfield, 
21 Vet. App. 505 (2007) (staged ratings are appropriate for 
an increased rating claim when the factual findings show 
distinct time periods where the service-connected disability 
exhibits symptoms that would warrant different ratings); see 
also 38 U.S.C.A. § 5110(b)(1); 38 C.F.R. § 3.400(b)(2)(i).    

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there 
is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
that rating.  Otherwise, the lower rating will be assigned.  
See 38 C.F.R. § 4.7.  Any reasonable doubt regarding a degree 
of disability will be resolved in favor of the Veteran.  See 
38 C.F.R. § 4.3.  When the evidence is in relative equipoise, 
the Veteran is accorded the benefit of the doubt.  See 38 
U.S.C.A. § 5107(b).   

The Board addresses the Veteran's knee and finger increased 
rating claims separately below. 

        Right Knee Disorder 

Service treatment records indicate that the Veteran injured 
his right knee during service while playing basketball.  Soon 
after discharge from service, the Veteran underwent VA right 
knee arthroscopy, arthrotomy, and excision of a torn lateral 
meniscus in April 1978.  

Since the June 1978 rating decision that service connected 
the Veteran's right knee disorder, the RO has rated the 
Veteran under DCs 5010 and 5257 of 38 C.F.R. § 4.71a.  In the 
assignment of DC numbers, hyphenated diagnostic codes may be 
used.  The number assigned to the residual condition on the 
basis of which the rating is determined will generally 
represent injuries.  Diseases will be identified by the 
number assigned to the disease itself, with the residual 
condition added, preceded by a hyphen.  38 C.F.R. § 4.27 
(2008).  See also Tropf v. Nicholson, 20 Vet. App. 317 
(2006).  

Disabilities of the knee are rated under Diagnostic Code (DC) 
5256 through DC 5263 of 38 C.F.R. § 4.71a (2007).  Diagnostic 
Code 5256 addresses ankylosis of the knee.  Diagnostic Code 
5257 addresses recurrent subluxation or lateral instability.  
Diagnostic Code 5258 addresses dislocated cartilage in the 
knee manifested by frequent episodes of "locking," pain, 
and effusion into the joint.  Diagnostic Code 5259 addresses 
the surgical removal of semilunar cartilage.  Diagnostic 
Codes 5260 and 5261 address limitation of motion in the leg.  
Diagnostic Code 5262 addresses impairment of the tibia and 
fibula.  And Diagnostic Code 5263 addresses genu recurvatum.  
The Board also notes the relevance here of DCs 5003 and 5010 
of 38 C.F.R. § 4.71a as these DCs address arthritis of a 
major joint such as the knee.  See 38 C.F.R. § 4.71a.             

The medical evidence of record dated since July 1996 consists 
of private and VA treatment records and VA compensation 
examination reports dated in July 1998, February 2000, 
February 2001, and July 2007.  

Reports dated between October 1996 and February 1998, from 
the Veteran's private orthopedic surgeon, note good range of 
motion of the right knee, but not full range of motion, note 
severe arthritis, and note that the Veteran had difficulty 
walking.    

A July 1998 VA compensation examination report noted that the 
Veteran underwent surgery in April 1978 for removal of his 
lateral meniscus, and that he had ligament damage.  The 
report noted the Veteran's complaints of giving away, 
buckling, thigh muscle atrophy, pain, and swelling.  On 
examination, palpable arthritis was noted.  The examiner 
noted range of motion of 15 degrees flexion contracture and 
then it will flex further to 110 degrees.  The examiner noted 
moderate instability.  The examiner noted grating and popping 
throughout movement.  The examiner noted July 1998 x-rays 
which showed significant osteoarthritis in the right knee.  

A March 1999 VA compensation examination report noted the 
Veteran's complaints of pain and frequent locking, and that 
he is unable to stand for longer than 15 minutes.  The 
examiner noted normal gait, normal range of motion, and a 
stable knee without swelling or inflammation.  But the 
examiner did note crepitus on range of motion testing.  As 
diagnoses, the examiner stated right lateral meniscectomy and 
traumatic arthritis.  The examiner concluded that the right 
knee disorder did not interfere with the Veteran's work 
capacity.  

An April 1999 letter from the Veteran's private orthopedic 
surgeon noted the Veteran's increasingly worsening right knee 
disorder, and the functional difficulty faced by the Veteran.  
The physician stated that the Veteran would need a total knee 
replacement eventually.  He stated that the Veteran had 
patella femoral grinding, but no swelling in the right knee.  
He found the Veteran with stable ligaments and negative 
McMurray's tests.  

A February 2000 VA compensation examination report noted 
range of motion from 0 degrees extension to 130 degrees 
flexion.  The report noted a diagnosis of degenerative and 
traumatic arthritis in the right knee with loose bodies in 
the joint.  

A February 2001 VA compensation examination report noted the 
Veteran's complaints of pain, instability, giving way, 
locking, swelling, fatigability, muscle atrophy, flare ups, 
and lack of endurance in his right knee.  Upon examination, 
the examiner found no edema, effusion, instability, weakness, 
heat, redness, or abnormal movements.  The examiner noted a 
normal gait, and noted that the Veteran's shoes did not 
indicate an unusual wear pattern.  The examiner noted range 
of motion from 0 degrees extension to 140 degrees flexion.  
The examiner found negative Lachmans, negative McMurray's, no 
varus or valgus deformities, and no instability.  

November 2006 VA magnetic resonance imaging (MRI) indicated 
diffuse arthritis, a chronic lateral meniscal tear, a 
complete ACL tear, and a possible large loose body.  

A July 2007 VA compensation examination report noted the 
Veteran's complaints of pain, grating, grinding, locking, 
giving way, weakness, and lack of endurance.  The examiner 
noted an antalgic gait favoring the right leg.  Upon 
examination, the examiner noted normal alignment, and range 
of motion from 0 degrees extension to 120 degrees flexion.  
The examiner noted that the Veteran's pain began at 120 
degrees.  The examiner noted severe patellofemoral crepitus 
and moderate femorotibial crepitus medial laterally of the 
right knee.  The examiner noted slight atrophy of the right 
leg, slight weakness in the right leg, and slight thickening 
of the right knee joint.  The examiner noted no joint 
diffusion.  The examiner noted 1+ positive Lachman's test, no 
varus or valgus laxity, no instability, and no drawer sign.  
The examiner stated that the Veteran's slightly positive 
Lachman's would be compatible with the Veteran's MRI 
indicating absence of the anterior cruciate ligament.  

And VA and private clinical treatment records dated from 1996 
reflect the Veteran's complaints of pain and discomfort, note 
steroid injections for pain management, note his diagnosed 
arthritis, but also reflect full range of motion in the knee, 
good lateral bending, normal gait, and good and equal leg 
strength.     

The Board has closely reviewed and analyzed this evidence.  
As will be further detailed below, the Board finds an 
increased rating unwarranted here based on the knee-specific 
diagnostic codes - DCs 5256-5263.  But the Board finds that a 
separate 10 percent evaluation is warranted under DC 5010, 
which addresses degenerative joint disease.  See 38 C.F.R. § 
4.71.  See also Lichtenfels v. Derwinski, 1 Vet. App. 484 
(1991); VAOPGCPREC 9-98 (August 14, 1998); VAOPGCPREC 23-97 
(July 1, 1997).  

For an increase under DC 5256, the evidence must show 
ankylosis.  There is no evidence of such in the record here.  
For an increase under DC 5257, there must be evidence of 
severe recurrent subluxation or severe lateral instability.  
Here, the July 1998 VA report indicated instability.  And the 
Board notes that the RO initially rated the Veteran under DC 
5257, which in part addresses instability.  However, the 
preponderance of the evidence indicates that the Veteran has 
a stable knee, and does not have subluxation.  The medical 
evidence detailed above consistently shows a stable knee from 
1998 onward.  So the Board cannot find that the evidence 
indicates recurrent subluxation or instability.  Under DCs 
5258 and 5259, the maximum authorized ratings are 20 and 10 
percent, respectively.  An increase would not be warranted 
under either provision as the Veteran has already been rated 
as 20 percent disabled for the residuals of service-connected 
meniscal surgery, which includes the symptoms reported by the 
Veteran including loose cartilage, locking, and pain.  Under 
DC 5260, a compensable evaluation is warranted for flexion 
limited to 45 degrees.  The evidence shows that the Veteran's 
pain-free range of motion consistently has been shown at 
flexion of at least 120 degrees.  Under DC 5261, extension 
limited to 20 degrees or higher warrants a rating in excess 
of 20 percent.  But here, the evidence shows the Veteran's 
extension to be consistently measured at 0 degrees.  For an 
increased rating under DC 5262, the evidence must show 
impairment of the tibia and fibula.  The Board reviewed no 
evidence of tibia-fibula impairment.  And an increase is not 
warranted under DC 5263 as the record does not evidence genu 
recurvatum.  

Again the Board finds an increased rating unwarranted under 
the knee-specific DCs - the 20 percent already awarded for 
the residuals of the Veteran's in-service knee injury and 
subsequent knee surgery is appropriate.  See 38 C.F.R. 
§ 4.71a, DC 5258-5259.  

But the Board finds an additional 10 percent rating warranted 
for the Veteran's right knee arthritis, which is a separate 
disorder from the residuals of the injury and surgery.  Under 
DC 5003, traumatic arthritis is to be rated on the basis of 
limitation of motion under the appropriate diagnostic code 
for the specific joint involved.  When there is some 
limitation of motion, but which is noncompensable under a 
limitation-of-motion code, a 10 percent rating may be 
assigned with involvement of a major joint.  38 C.F.R. § 
4.71a, Diagnostic Codes 5003, 5010 (2008).

As noted, the Veteran's limitation of motion in his right 
knee is noncompensable under DCs 5260 and 5261.  But the 
evidence clearly shows degenerative joint disease, in 
addition to some limitation of motion on flexion - the 
Veteran's private physician noted less than full range of 
motion in October 1996, while the July 2007 VA report noted 
limited motion beyond 120 degrees flexion.  As such, the 
arthritis should be rated separate from the residuals.  See 
38 C.F.R. § 4.71, DCs 5003, 5010; Lichtenfels, supra; 
VAOPGCPREC 9-98, VAOPGCPREC 23-97; see also, 38 C.F.R. § 
4.14; Esteban v. Brown, 6 Vet. App. 259 (1994).  A separate 
10 percent evaluation is due here for right knee degenerative 
joint disease.  

The Board has considered whether a higher rating is warranted 
for the Veteran's service-connected knee disorder based on 
functional loss due to flare-ups of pain, fatigability, 
incoordination, pain on movement, and weakness, which results 
in additional disability beyond that reflected on range of 
motion measurements.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; 
DeLuca v. Brown, 8 Vet. App. 202 (1995).  But the Board finds 
an additional increase under this authority unwarranted.  The 
Veteran is compensated at 20 percent - the maximum under DC 
5258 - for the residuals of his in-service surgery.  See 
38 C.F.R. § 4.71a.  And, with this decision, he will receive 
the maximum 10 percent rating available under DCs 5003-5010.  
Moreover, the record indicates - most recently in the July 
2007 VA report - that the Veteran's pain on motion begins at 
120 degrees flexion, which is near full range of motion in 
his leg.  As such, the Board finds the currently-assigned 
evaluations to be appropriate here.      

In sum, two separate ratings are warranted for the Veteran's 
service-connected right knee disorder - a 20 percent rating 
for the residuals of his in-service injury and subsequent 
knee surgery, and 10 percent for the traumatic arthritis due 
to the in-service injury.  The 10 percent rating should be 
effective from July 22, 1996, one year prior to the Veteran's 
claim for increased rating for his right knee disorder.  The 
evidence of record shows the presence of right knee traumatic 
arthritis before July 22, 1996.  See 38 U.S.C.A. § 5110; 
38 C.F.R. § 3.400.  

	Finger Disorders 

The Veteran seeks increased ratings for two separate service-
connected finger disorders - dislocation of the left little 
finger PIP joint, service connected under DC 5227, and 
laceration of the extensor tendon of the right index finger, 
service connected under DC 5299-5225.  38 C.F.R. § 4.71a.  
The Board notes that DC 5299 represents an unlisted 
disability requiring rating by analogy to one of the 
disorders rated under the code.  See 38 C.F.R. § 4.27.  In 
this matter, the RO has found DC 5225, which rates ankylosis 
of the index finger, as the most analogous DC to the 
Veteran's service-connected right index finger disorder.  

After reviewing the medical evidence of record, to include VA 
and private treatment records, and VA compensation 
examination reports dated in March 1999, February 2000, 
February 2001, and July 2007, the Board finds an increased 
rating unwarranted for either finger disorder.  Under DC 
5227, only a noncompensable rating is warranted.  And under 
DC 5225, a 10 percent rating is warranted for ankylosis, 
which, according to the record, the Veteran does not have in 
any of his fingers.  See 38 C.F.R. § 4.71a.  

The Board has considered whether higher ratings are warranted 
for the Veteran's service-connected finger disorders based on 
functional loss due to flare-ups of pain, fatigability, 
incoordination, pain on movement, and weakness, which results 
in additional disability beyond that reflected on range of 
motion measurements.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; 
DeLuca, supra.  But the Board finds an additional increase 
under this authority unwarranted.  Though medical evidence 
consistently reflects the Veteran's complaints of pain in his 
fingers, and shows that he has a flexion deformity in his 
left little finger, the evidence nevertheless shows that the 
Veteran has substantial range of motion in his fingers and is 
not functionally impaired by them.      

As such, an increased rating is unwarranted for either of the 
service-connected finger disorders.  

The Board notes that there is no indication in the record 
that application of the regular schedular standards is 
impracticable here.  The Board emphasizes that the percentage 
ratings assigned by the VA Schedule for Rating Disabilities 
represent the average impairment in earning capacity 
resulting from a service-connected disability.  Hence, the 
Board is not required to remand this matter to the RO for the 
procedural actions outlined in 38 C.F.R. § 3.321(b)(1) (2008) 
for assignment of an extraschedular evaluation.  Bagwell v. 
Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. 
App. 88, 96 (1996).




III.  The Merits of the Claim for a TDIU

The Veteran claims entitlement to a TDIU.  In the August 2001 
rating decision on appeal, the RO denied the Veteran's claim.  
The Board agrees with that decision.    

Generally, total disability will be considered to exist when 
there is present any impairment of mind or body that is 
sufficient to render it impossible for the average person to 
follow a substantially gainful occupation.  38 C.F.R. § 
3.340.  Total disability ratings are authorized for any 
disability or combination of disabilities for which the 
Schedule for Rating Disabilities prescribes a 100 percent 
disability evaluation or, with less disability, if certain 
criteria are met.  Id.  Where the schedular rating is less 
than total, a total disability rating for compensation 
purposes may be assigned when it is found that the disabled 
person is unable to secure or follow a substantially gainful 
occupation as a result of a single service-connected 
disability ratable at 60 percent or more, or as a result of 
two or more disabilities, provided at least one disability is 
ratable at 40 percent or more, and there is sufficient 
additional service-connected disability to bring the combined 
rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.34l, 
4.16(a).

Where these percentage requirements are not met, entitlement 
to the benefits on an extraschedular basis may be considered 
when the Veteran is unable to secure and follow a 
substantially gainful occupation by reason of service-
connected disabilities.  38 C.F.R. §§ 3.321(b), 4.16(b).

In determining whether an individual is unemployable by 
reason of service-connected disabilities, consideration must 
be given to the type of employment for which the Veteran 
would be qualified.  Such consideration would include 
education and occupational experience.  Age may not be 
considered a factor.  38 C.F.R. § 3.341.  Unemployability 
associated with advancing age or intercurrent disability may 
not be used as a basis for assignment of a total disability 
rating.  38 C.F.R. § 4.19.

The first step is to evaluate the Veteran's claim under the 
objective criteria listed in 38 C.F.R. § 4.16(a).  The 
Veteran is service connected for his right knee and his 
finger disorders - at 20 percent and 10 percent disabling for 
the right knee, and as noncompensably disabling for the 
fingers.  Under the objective criteria, the Veteran is not 
eligible for a TDIU because, of his service-connected 
disorders, the highest rated disability evaluation is 20 
percent.  His TDIU claim therefore falls short of the 
requisite 40 percent threshold noted under 38 C.F.R. § 
4.16(a).  See also 38 C.F.R. § 4.25.  

Having failed to meet the objective criteria of 38 C.F.R. § 
4.16(a), it then becomes necessary to consider the Veteran's 
claim under § 4.16(b) subjective criteria.  It is the 
established policy of VA that all Veterans who are unable to 
secure and follow a substantially gainful occupation by 
reason of service-connected disabilities shall be rated 
totally disabled.  38 C.F.R. § 4.16(b).  Therefore, rating 
boards should submit to the Director, Compensation and 
Pension Service, for extra-schedular consideration all cases 
of Veterans who are unemployable by reason of service-
connected disabilities, but who fail to meet the percentage 
standards set forth in § 4.16(a).  Id.

The Board has reviewed the evidence of record and finds that 
an extraschedular rating under 38 C.F.R. § 4.16(b) is 
unwarranted as well.  As indicated earlier in this decision, 
the Veteran is not limited functionally by his service-
connected knee and finger disorders.  Rather, the evidence 
clearly shows that he has substantial range of motion in each 
of his service-connected joints.  

Hence, the evidence does not show that the Veteran is 
"unable to secure or follow a substantially gainful 
occupation as a result of service-connected disabilities."  
38 C.F.R. § 4.16(a).  The evidence therefore preponderates 
against his claim for a TDIU.  The benefit-of-the-doubt rule 
does not apply here.  38 U.S.C.A. § 5107(b).  

The Board notes that it has closely reviewed and considered 
the Veteran's statements in this matter.  While these 
statements may be viewed as evidence, the Board must also 
note that laypersons without medical expertise or training 
are not competent to offer medical evidence on matters 
involving diagnosis and etiology.  Therefore, the statements 
alone are insufficient to prove the Veteran's claims.  
Ultimately, a lay statement, however sincerely communicated, 
cannot form a factual basis for granting a claim requiring 
medical determinations.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-5 (1992).  


ORDER

1.	Entitlement to an increased rating, for the Veteran's 
service-connected right lateral meniscectomy, right knee, 
traumatic arthritis, is denied.    

2.	Entitlement to a separate 10 percent evaluation for the 
Veteran's degenerative joint disease, right knee, is granted 
from July 22, 1996, subject to the laws and regulations 
controlling the payment of monetary benefits.  

3.	Entitlement to an increased rating, for the Veteran's 
service-connected laceration of extensor tendon of the right 
index finger, is denied.  

4.	Entitlement to an increased rating, for the Veteran's 
service-connected disorder in his left little finger proximal 
interphalangeal joint, is denied.  

5.	Entitlement to a TDIU is denied.    



____________________________________________
	John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


